DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Serio on 1/11/2022; copies of the Examiner’s requested amendments to the specification and figures were prepared by Mr. Serio; and were provided to the Examiner via email on 1/25/2022.

The application has been amended as follows: All amendments have been made by the submission from Mr. Serio received by the Examiner via email on 1/25/2022.  The Examiner notes the authorization for internet communications filed by Mr. Serio in the file on 1/25/2022.
The attached Response by Mr. Serio to the Printer Rush and to amendments to the specification and figures requested by the Examiner during the interview of 1/11/2022 has been entered.

The attached Replacement Drawings, requested by the Examiner, has been entered (second table No. 5 through Table 12, from the specification have been placed in the Drawings, and renumbered sequentially Table Nos. 6-13).  

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Indicated tables (2nd No. 5 through No. 12) in the specification have been removed, and these tables have been incorporated into the attached Replacement Drawings, and are renumbered Nos. 6 through 13.  Corresponding descriptions of the figures are added to the specification, under Brief Descriptions of the Figures.  These changes are indicated by Applicant’s emailed submission of Replacement Drawings received by the Examiner on 1/25/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Reasons for allowance were previously stated (See Items 3-4 of NOA mailed 11/1/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611